Beoxles, O. J.
The defendant was convicted, in the criminal court of Fulton County, of the offense of assault and battery, and obtained a writ of certiorari from a judge of the superior court. The evidence as set forth in the petition for certiorari, and especially as certified in the untraversed answer of the trial judge, authorized a finding that the defendant (Grady Neill) and his two brothers (John F. Neill and Otis Neill) unlawfully assaulted and beat J. T. Hogan, the person charged in the accusation as having been so assaulted and beaten by the defendant. Since the petition for certiorari contained no special assignments of error, the overruling of the same was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

Luke-Arnold) for plaintiffs in error.
Bond Almand, solicitor, John A. Boykin, solicitor-general, J. W. LeGraw, contra.